U5,W-"
TO: CRIMINAL COURT OF APPEALS                                                 2/9/2015
PO BOX 12308 CAPITAL STATION

AUSTIN/   TEXAS 78711



RE:   EVENT CODES ON DOCKET SHEET




            DEAR CLERK,

      HELLO,   I AH WRITING TO ASK IF YOU CAN HELP ME DECODE THE CODES ON THE

EVENT COL. OF THE DOCKET SHEET THAT YOU SENT ME 1/8/2015.
       I DO NOT UNDERSTAND THE CODE THAT ARE USED SO CANNOT TELL WHAT IS

REAI.Y HAPPENING IN THAT EVENT,   WHILE MOST ARE EASY TO UNDERSTAND SOME ARE NOT.


          I DEEPLY APPRICIATE ANY AND ALL ASS.ISTAMCE THAT YOU CAN RENDER.

                   THANK YOU KINDLY FOR YOUR TIME AND PATIENCE.




                              PAIGE LOUJS BENNER 1278531
                                2101 FM 369 NTH ALLRED

                                    IOWA PARK,   TEXAS
                          v

                                       76367-6568                   b«m?


                                                                  COURT OF CRIMINAL APPEALS
                                                                           FEB 17 2015

                                                                    Ab@f Acosta, Cfark



cc personal file